FILED
                            NOT FOR PUBLICATION                                         SEP 10 2013

                                                                                  MOLLY C. DWYER, CL
                    UNITED STATES COURT OF APPEALS                                  U.S. COURT OF APPEA



                            FOR THE NINTH CIRCUIT

SANTAM SINGH,                                    No. 10-70815

              Petitioner,                        Agency No. A096-133-335

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 26, 2013**
                               Pasadena, California

Before: O’SCANNLAIN and CHRISTEN, Circuit Judges, and COGAN, District
Judge.***

       Santam Singh, an Indian national, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s (“IJ”)



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

       ***
             The Honorable Brian M. Cogan, U.S. District Judge for the Eastern
District of New York, Brooklyn, sitting by designation.
decision declaring his asylum application frivolous. Petitioner claims that the

BIA’s affirmance was error, because Petitioner did not make a deliberate

misrepresentation due to ineffective assistance of counsel, and because Petitioner

received inadequate notice of his right to counsel. These arguments lack merit.

      First, Petitioner concedes that he knew the statements in his asylum

application and interview were false when made. Petitioner’s argument that his

lawyer told him to lie thus only explains why he lied, rather than suggest that his

lies were unknowing or involuntary. Second, the asylum application signed by

Petitioner contained written warnings that adequately notified him “of both the

consequences of knowingly filing a frivolous application for asylum as well as the

privilege of being represented by counsel, as required by 8 U.S.C. §

1158(d)(4)(A).” Cheema v. Holder, 693 F.3d 1045, 1049 (9th Cir. 2012).

      PETITION DENIED.




                                          2